     Case 1:20-cv-00052-NONE-BAM Document 26 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CRISPIN RODRIGUEZ, individually &                 Case No. 1:20-cv-00052-NONE-BAM
     dba GROWER’S DIRECT PRODUCE,
12                                                     ORDER RE STIPULATION FOR LEAVE
                        Plaintiff,                     TO AMEND ANSWER
13
            v.                                         (Doc. 23)
14
     OLD WEST EXPORT, INC., a California
15   corporation and FRANCES MURILLO, an
     individual,
16
                        Defendants.
17

18

19          On February 22, 2021, Defendant Frances Murillo filed a motion for summary judgment.
20   (Doc. 19.) The hearing on the motion was continued to April 26, 2021. (Doc. 22.)
21          On April 13, 2021, the parties filed a stipulation to allow Defendant Frances Murillo to
22   amend her answer to include a defense for failure to execute, file, and publish a fictitious business
23   name statement to conform the pleading to the facts. (Doc. 23.) In their stipulation, the parties
24   agree that this defense has not been waived by Defendant Murillo. The parties also indicate that
25   if a refiling of the motion for summary judgment is required after the pleading is amended, then
26   there is good cause to amend the scheduling order to allow for the filing of Defendant Murillo’s
27   motion for summary judgment after the amendment so that the motion may be decided and
28
                                                      1
     Case 1:20-cv-00052-NONE-BAM Document 26 Filed 04/16/21 Page 2 of 2


 1   potentially avoid unnecessary litigation and trial. (Id.)

 2          On the same date, the parties filed a stipulation to continue the April 26 hearing on

 3   Defendant Murillo’s motion for summary judgment. (Doc. 24.) The parties indicated that good

 4   cause existed to continue the hearing based on Defendant Murillo’s pending request for an order

 5   allowing her to amend her answer to include a defense for failure to execute, file, and publish a

 6   fictitious business name statement to conform the pleading to the facts. The parties also indicated

 7   that Defendant Murillo’s pending request to amend will narrow the issues presented for summary

 8   judgment. (Id.) The district court granted the stipulation and continued the summary judgment

 9   motion hearing to May 24, 2021. (Doc. 25.)

10          As to the parties’ instant request, the deadline to amend the parties’ pleadings expired on

11   October 2, 2020. (Doc. 18.) The stipulation to amend Defendant Murillo’s answer does not

12   explain the delay in seeking leave to amend after expiration of the amendment deadline or

13   otherwise establish good cause for amendment of that deadline in the Scheduling Order.

14   Nevertheless, the Court recognizes that the proposed amendment may narrow the issues presented

15   for summary judgment and may potentially avoid unnecessary litigation. In the interests of both

16   judicial and party economy, and good cause appearing, the parties’ stipulation for Defendant

17   Murillo to amend her answer to include a defense for failure to execute, file, and publish a

18   fictitious business name statement is HEREBY GRANTED. Within five (5) days after entry of

19   this order, Defendant Murillo shall file her amended answer. If the parties seek further

20   amendment of the Scheduling Order, any such request must be supported by good cause. Fed. R.
21   Civ. P. 16(b)(4).
     IT IS SO ORDERED.
22

23      Dated:     April 15, 2021                                /s/ Barbara   A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
